On petition for rehearing the attention of the Court has been directed to the filing of notices of appeal from orders and decrees entered in the lower court in the case at bar. We have re-examined the record with these suggestions before us and find that notices of appeal from numerous orders have been taken, but these appeals have not been perfected or brought to the attention of the Court by counsel entering the appeals; and briefs have not been filed on the part of counsel, or request made for oral argument thereof as required by the rules of this Court, and it is reasonable to assume that each of the said appeals have been abandoned by counsel in this cause and we so hold, and the same are each hereby dismissed for the failure of counsel to prosecute the same.
It is further contended that the decision of this Court adopted on January 11, 1941, will cause financial losses to the purchaser of the mortgaged property at the void master's sale. We refrain from a consideration of this question until the same can or may be presented on its merits to a court of competent jurisdiction and the same comes to this Court in an orderly proceeding.
We do not think the petition here justifies this Court in *Page 647 
again going into the property holdings and qualifications of the sureties on the supersedeas bond, as the question was carefully considered in the original opinion. It is our conclusion that the rights of the litigants to this suit were overlooked in the disputes and bickerings of counsel appearing in the case from time to time, and for this, and other substantial reasons appearing in the record, we conclude that the ends of justice require that the mortgaged property be re-advertised and sold under the terms and provisions of the final decree entered by the chancellor below dated December 8, 1939.
The petition for a rehearing is hereby denied.
BROWN, C. J., WHITFIELD and TERRELL, J. J., concur.